Gonzalo Alonzo v. Ophelia Medina















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-291-CV

     GONZALO ALONZO,
                                                                              Appellant
     v.

     OPHELIA MEDINA,
                                                                              Appellee
 

From the 74th District Court
McLennan County, Texas
Trial Court # 2000-828-3
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Ophelia Medina filed suit against Gonzalo Alonzo for breach of contract.  Following a bench
trial, the court rendered judgment in Medina’s favor.
      Alonzo timely filed a notice of appeal.  The clerk’s record was filed in this Court on
November 13, 2002.  No reporter’s record was filed because Alonzo failed to pay the reporter’s
fee for preparation of the record.  See Tex. R. App. P. 37.3(c)(2).  After giving Alonzo
opportunity to pay for the record (which he failed to do), the Clerk of this Court notified Alonzo
by letter dated March 6, 2003 that his brief, “presenting issues determinable from the clerk’s
record alone,” was due thirty days thereafter (Monday, April 7).  Id.  To date, no appellant’s brief
has been filed.
      Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file his brief, the Court
may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      The Clerk of this Court sent the following notice to Alonzo on April 15, 2003:
Pursuant to Rules 38.8(a)(1) and 42.3 of the Texas Rules of Appellate Procedure, you
are notified that the Court may dismiss this appeal for want of prosecution unless, within
ten days of this letter, the appellant or any party desiring to continue the appeal files with
this court a response showing grounds for continuing the appeal.

Id. 38.8(a)(1), 42.3.  The Court has received no response.  Id. 42.3, 38.8(a)(1).  Therefore, this
appeal is dismissed for want of prosecution.  Id. 38.8(a)(1).
 
                                                                   PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed May 21, 2003
[CV06]